Citation Nr: 1822712	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-28 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel
INTRODUCTION

The Veteran had active military service from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2017, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  

The claims file is in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hearing loss and tinnitus.  The Veteran contends that his hearing loss and tinnitus are the result of noise exposure during combat experience in Vietnam.  

The Veteran's DD Form 214 shows that he received the Combat Infantry Badge (CIB), and that his military occupational specialty (MOS) was Infantry Indirect Fire Crewman.  Thus, the Veteran is presumed to have engaged in combat with the enemy.  See VA Adjudication Procedures Manual, M21-1, Part IV.ii.1.D.1.e (updated Mar. 31, 2017) (listing decorations that are evidence of combat participation, to include the CIB); 38 C.F.R. § 3.303 (a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  As such, the Board finds that acoustic trauma due to combat and other noise exposure has been accepted as satisfying the in-service disease or injury element of the Veteran's claims for hearing loss and tinnitus.  

The Veteran underwent VA examination in July 2012 to determine the nature and etiology of his hearing loss and tinnitus.  The examiner determined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner noted that a review of the record revealed hearing within normal limits at entrance and separation audiograms with a threshold shift at 4000 Hertz.  The examiner noted, 

Based on the Institute of Medicine Report on noise exposure in the military, which concluded that based on current knowledge noise induced hearing loss (NIHL) occurs immediately, i[.]e.[,] there is no scientific support for delayed onset NIHL weeks, months, or years after the exposure event, and given the veteran's hearing was within normal limits at time of separation exam, his current hearing loss is less likely as not a result of military noise exposure.  Veteran reported military noise exposure from guns and aircraft engines.  Veteran reported occupational noise exposure from farm work and power tools.

The examiner also found that it was less likely than not that the Veteran's tinnitus was caused by or the result of military noise exposure and noted that the Veteran's hearing was within normal limits during active duty.  

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, 5 Vet. App. at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran underwent audiometric testing for induction in July 1965 and for separation in June 1967.  It is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  However,   VA assumes that service department records prior to October 31, 1967, used American Standards Association (ASA) units.  

When converted to ISO-ANSI units, the Veteran's hearing showed a 25 decibel loss at 500 bilaterally at service entrance and a 25 decibel loss at 4000 for the right ear and a 30 decibel loss at 4000 for the left ear at service separation.  As noted above, any threshold levels above 20 indicated some degree of hearing loss.  Nevertheless, regardless of units used, the separation examination seems to indicate some threshold shift at 4000 Hertz and it needs to be clarified whether this is significant or not.

The July 2012 VA examiner's opinions regarding etiology of the Veteran's hearing loss and tinnitus appear to be based on the fact that hearing was within normal limits at the time of military separation.   

In light of the foregoing, the Board finds that an additional VA opinion should be obtained as to whether current bilateral hearing loss is related to the Veteran's military service taking into account the conversion of in-service ASA test results to ISO-ANSI standards.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his hearing loss or tinnitus that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  Any attempts to obtain records should be documented in the claims folder.

2.  An addendum opinion regarding the etiology of the Veteran's current hearing loss and tinnitus should be obtained from the examiner who conducted the July 2012 VA examination.  If the examiner who conducted the July 2012 examination is unavailable, and/or another examination is deemed necessary, the Veteran should be scheduled for an additional VA examination.  The examiner should be provided access to Virtual VA and VBMS.  

After review of the record, to include the audiograms at both service entrance and separation and consideration of converting these audiogram results from ASA to ISO-ANSI standards, the examiner should again provide opinions as to (1) whether it is at least as likely as not that the Veteran's hearing loss is related in any way to the Veteran's active duty service to include conceded combat service acoustic trauma; and (2) whether it is at least as likely as not that the Veteran's tinnitus is related in any way to the Veteran's active duty service to include conceded combat service acoustic trauma.  It should be specifically set forth whether the threshold change at 4000 Hertz is significant or an in-service suggestion of a change in hearing, or whether the change is insignificant.  It should also be indicated whether the type of hearing loss shown is the type typically seen in cases of acoustic trauma, or is more likely due to infection, advanced age, or other identifiable cause.

The examiner should consider the lay statements of record, to include testimony in June 2017.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge; however, if there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After the development requested has been completed, the addendum report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


